DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with ALEXANDER BRIDGE (Reg. No. 75434) on August 30, 2022.

The application has been amended as follows:
(Currently Amended) A resource management system of a networked system, comprising: 
a resource orchestrator to apply and remove a taint on and from the host node coupled to the resource management system, wherein the host node possesses a taint status that is tainted or non-tainted; and 
a taint monitoring system comprising a processor and a non-transitory, machine-readable medium storing instructions that, when executed by the processor, cause the processor to: 
track the taint status of the host node, 
identify that 
in response to identifying that the host node is inconsistent, instruct the resource orchestrator to apply a master taint on the host node that prevents scheduling or executing a resource on the host node,
continue tracking the taint status of the host node after applying the master taint on the host node,
identify that the host node is consistent based on the taint status of the host node over the predefined period of time by determining whether the taint status of the host node has fluctuated in a second preconfigured manner, wherein the second preconfigured manner defines a second predetermined number of fluctuations in a taint status in the predefined period of time; and 
in response to identifying that the host node is consistent, instruct the resource orchestrator to remove the master taint from the host node. 
2. (Original) The resource management system of claim 1, wherein the instructions to track comprise instructions, when executed by the processor, cause the processor to: 
periodically receive the taint status of the host node from the resource orchestrator; 
store the taint status of the host node in a database; 
retrieve the taint status of the host node from the database; and 
monitor the taint status of the host node, retrieved from the database, over the predefined period of time. 
3. (Original) The resource management system of claim 1, wherein the instructions to identify whether the host node is inconsistent comprise instructions, when executed by the processor, cause the processor to: determine whether the taint status of the host node has fluctuated beyond a first preconfigured manner. 
4. (Original) The resource management system of claim 3, wherein the first preconfigured manner defines a first predetermined number of fluctuations in a taint status in the predefined period of time. 
5. (Cancelled)
6. (Cancelled) 
7. (Cancelled) 
8. (Original) The resource management system of claim 1, wherein the resource comprises a virtual machine, a container, or a pod. 
9. (Currently Amended) A non-transitory machine-readable medium storing instructions that, when executed by a processor, cause the processor to: 
track a taint status of a host node, wherein the taint status of the host node is tainted or non-tainted; 
determine that  over a predefined period of time; 
in response to determining that the taint status has fluctuated beyond the first preconfigured manner, instruct a resource orchestrator to apply a master taint on the host node that prevents scheduling or executing a resource on the host node;
continue tracking the taint status of the host node after applying the master taint on the host node,
identify that the host node is consistent based on the taint status of the host node over the predefined period of time by determining whether the taint status of the host node has fluctuated in a second preconfigured manner, wherein the second preconfigured manner defines a second predetermined number of fluctuations in a taint status in the predefined period of time; and 
in response to identifying that the host node is consistent, instruct the resource orchestrator to remove the master taint from the host node. 
10. (Cancelled) 
11. A method comprising: 
tracking, by a processor-based taint monitoring system, a taint status of a host node, wherein the taint status of the node is tainted or non-tainted; 
identifying, by the processor-based taint monitoring system, that the host node is inconsistent based on the taint status of the host node over a predefined period of time; 
in response to identifying that the host node is inconsistent, instructing, by the processor-based taint monitoring system, a resource orchestrator to apply a master taint on the host node that prevents scheduling or executing a resource on the host node;
continue tracking the taint status of the host node after applying the master taint on the host node,
identifying that the host node is consistent based on the taint status of the host node over the predefined period of time by determining whether the taint status of the host node has fluctuated in a second preconfigured manner, wherein the second preconfigured manner defines a second predetermined number of fluctuations in a taint status in the predefined period of time; and 
in response to identifying that the host node is consistent, instruct the resource orchestrator to remove the master taint from the host node. 
12. (Original) The method of claim 11, wherein tracking the taint status of the host node comprises: periodically receiving the taint status of the host node from the resource orchestrator; storing the taint status of the host node in a database; retrieving the taint status of the host node from the database; and monitoring the taint status of the host node, retrieved from the database, over the predefined period of time. 
13. (Original) The method of claim 11, wherein identifying whether the host node is inconsistent comprises determining whether the taint status of the host node has fluctuated beyond a first preconfigured manner. 
14. (Original)The method of claim 13, wherein determining whether the taint status of the host node has fluctuated beyond the first preconfigured manner comprises: determining whether the taint status of the host node has fluctuated a number of times in the predefined period of time more than a first predetermined number of fluctuations in the predefined period of time. 
15. (Cancelled)
16. (Cancelled) 
17. (Cancelled) 
18. (Cancelled) 
19. (Currently Amended) The method of claim [[17]] 11, wherein determining whether the taint status of the host node has fluctuated in the second preconfigured manner comprises determining whether the taint status of the node has remained non-tainted over the predefined period of time.

Allowable Subject Matter
Claims 1-4, 8-9, 11-14, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9, and 11, among other things, teach a resource management system of a networked system, comprising: a resource orchestrator to apply and remove a taint on and from the host node coupled to the resource management system, wherein the host node possesses a taint status that is tainted or non-tainted; and a taint monitoring system comprising a processor and a non-transitory, machine-readable medium storing instructions that, when executed by the processor, cause the processor to: track the taint status of the host node, identify that the host node is inconsistent based on the taint status of the host node over a predefined period of time, in response to identifying that the host node is inconsistent, instruct the resource orchestrator to apply a master taint on the host node that prevents scheduling or executing a resource on the host node, continue tracking the taint status of the host node after applying the master taint on the host node, identify that the host node is consistent based on the taint status of the host node over the predefined period of time by determining whether the taint status of the host node has fluctuated in a second preconfigured manner, wherein the second preconfigured manner defines a second predetermined number of fluctuations in a taint status in the predefined period of time; and in response to identifying that the host node is consistent, instruct the resource orchestrator to remove the master taint from the host node. All of the steps recited in each of the claims are required to be executed and all of the limitations in each of the claims are given patentable weight. The present invention distinguishes over the art of record in that none of the art of record discloses, individually or in reasonable combination, the recited limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449